Woodruff, Justice.
If the principles declared in the only opinion which was delivered in the court of appeals, in the *421case of the Mechanics' Bank against the present defendants (3 Kernan's Rep. 599), are applied in their full extent to this case, I have not been able to avoid the conclusion that the defendants should have judgment, and whatever may be my opinion, uninfluenced by that decision, I do not feel at liberty to say that the court of appeals do not intend to hold all of the propositions, which are there stated, as reasons for the judgment given.
After full reflection and examination of the cases cited, it appears to be most conformable to what is fitting and proper to find the facts proved, apply to them the principles declared in the case referred to, and leave the plaintiffs to resort to the court of appeals itself, if the plaintiffs believe that the circumstances, which, in many important particulars, distinguish this case from the other, will in the judgment of that tribunal, entitle the plaintiffs to recover.
I am satisfied that I cannot assign reasons for a judgment for the plaintiffs, which are satisfactory to my own mind, without conflicting with the opinion of the court of last resort.
I therefore direct judgment herein for the defendants, with costs to the defendants, The New-York and Mew-Haven Railroad Company, who have appeared and answered herein.